[Cite as Hamilton Cty. Treasurer v. Scott, 2022-Ohio-1467.]


                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO

 TREASURER, HAMILTON COUNTY,                       :          APPEAL NO. C-200438
 OHIO,                                                        TRIAL NO. A-1602940

         Plaintiff-Appellant,                      :
                                                                 O P I N I O N.
   vs.                                             :

 KENNETH SHANE SCOTT,                              :

         Defendant-Appellee,                       :

   and                                             :

 JANE DOE, UNKNOWN SPOUSE OF :
 KENNETH SHANE SCOTT, et al.,

         Defendants.                               :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: May 4, 2022


Joseph T. Deters, Hamilton County Prosecuting Attorney, Michael Florez and Jesse K.
Daley, Assistant Prosecuting Attorneys, for Plaintiff-Appellant.
                       OHIO FIRST DISTRICT COURT OF APPEALS


ZAYAS, Judge.

       {¶1}      Plaintiff-appellant Hamilton County Treasurer (“Treasurer”) appeals

from an entry of the Hamilton County Court of Common Pleas, which ordered the

distribution of excess proceeds remaining after a judicial sale in a tax foreclosure

action to defendant-appellee Kenneth Shane Scott. For the following reasons, we

affirm the judgment of the trial court.

                        Procedural and Factual Background

       {¶2}      On May 19, 2016, Treasurer initiated a tax foreclosure action against

Scott, the unknown spouse of Scott, and Huntington Bank. Huntington Bank filed an

answer, asserting an interest in the property “by way of certain mortgages.” Neither

Scott nor the unknown spouse answered the complaint.

       {¶3}      Following the entry of judgment in favor of Treasurer, the trial court

ordered that the property be sold, and the property was sold on April 27, 2017. A

decree of confirmation of the sale was entered by the trial court on May 11, 2017, and

an entry distributing the sale proceeds was entered on June 2, 2017. The sale proceeds

amounted to $12,700. Per the order of distribution, $1,026.70 was to be paid to the

clerk of courts for court costs, $6,600.23 was to be paid to Treasurer for real estate

taxes, and $5,073.07 was to be paid to the clerk of courts “to be held until further order

of the court.”

       {¶4}      The excess proceeds were deposited with the clerk of courts on June 29,

2017. Notice of the excess proceeds was issued via certified mail to Scott and the

unknown spouse the following day. On August 18, 2017, the certified mail notice to

the unknown spouse was returned unclaimed and another notice was issued via

regular mail. On September 11, 2017, the certified mail notice to Scott was returned

unclaimed and another notice was issued via regular mail.


                                                2
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶5}   On August 3, 2020, Treasurer filed a motion for “entry of forfeiture and

order of disbursement of residue and excess moneys from tax foreclosure” pursuant

to R.C. 5721.20. At Treasurer’s request, the motion was served on all parties via

regular mail on August 4, 2020. A hearing on the motion was held before the

magistrate on August 26, 2020. However, there is no transcript of this hearing in our

record. The magistrate entered a decision on August 28, 2020. In the decision, the

magistrate noted that Scott appeared at the hearing and requested that the funds be

released to him. However, the magistrate found that Scott was notified of the excess

funds via regular mail on September 11, 2017, and found that more than three years

had passed with no claim made for the funds. Therefore, the magistrate granted

Treasurer’s motion and ordered that the excess funds be distributed to Treasurer.

       {¶6}   Scott filed objections to the magistrate’s decision on September 10,

2020, arguing that the magistrate’s decision was “contrary to applicable statute” and

arguing that he did not receive notice of the excess funds. The cause came before the

trial court on October 6, 2020, and October 27, 2020. Here on appeal, no transcript

was included in the record of the initial proceeding before the court; however, the

transcript of the proceeding on October 27, 2020 was included. At the start of this

transcript, the trial court summarized what had occurred procedurally so far regarding

the excess funds. In regard to the initial hearing, the transcript indicated that Scott

obtained new counsel for the objections and indicated that, in addition to arguing that

he did not receive notice of the excess funds, Scott argued that the applicable time

period under the statute never started to run because the excess funds remained with

the clerk and were never transferred to the treasury as required by R.C. 5121.20.

Because the Treasurer and the court were not prepared to address this statutory

argument, the cause was continued until October 27, 2020.

                                              3
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶7}    At the proceeding on October 27, 2020, Treasurer presented the

testimony of two witnesses, the chief deputy treasurer from the Hamilton County

Treasurer’s office and the assistant chief deputy from the Hamilton County Clerk of

Courts-Common Pleas Division, to address whether there was an understanding

between the clerk’s office and the treasurer’s office about the process for holding such

excess funds. The chief deputy treasurer testified that the treasurer’s office does not

hold excess funds from sheriff’s sales and does not have accounts set up to hold

unclaimed funds. He testified that the clerk of courts holds these funds on behalf of

the treasurer pursuant to an oral agreement. The assistant chief deputy for the clerk

of courts also testified that there was an oral agreement for the clerk of courts to hold

the excess funds from sheriff’s sales and explained the process in Hamilton County for

holding these funds. First, the sheriff deposits the excess funds with the clerk of courts

per the order of distribution. Then, the clerk of courts holds these funds until further

order from the court. If someone comes in to claim the funds “within the statutory

time limit,” the clerk obtains an order from the court to distribute the money to the

person or entity making the claim. If the money is not claimed “within the statutory

time,” the prosecutor’s office will present an entry to the clerk of courts to move the

money “statutorily” to the county.

       {¶8}    At the conclusion of the hearing, the trial court found that strict

compliance with R.C. 5721.20 regarding where the excess funds were deposited was

not necessary. However, the trial court did not rely on R.C. 5721.20 in making its

determination. Rather, it went on to say that the question comes down to, “did Mr.

Scott know about this money? His money.” The trial court ultimately granted Scott’s

objections to the magistrate’s decision after noting that the court is a system of due

process and finding that Scott did not receive the notice of the excess funds.

                                                4
                      OHIO FIRST DISTRICT COURT OF APPEALS



Accordingly, the trial court found that Scott was not on notice of the three-year period

so his request “was not untimely.” The trial court entered its decision on December 8,

2020, rejecting the magistrate’s decision and finding that Scott made a timely demand

for payment of the excess funds. Treasurer timely appealed the trial court’s decision.

No appellee brief was filed with this court.

                                  Law and Analysis

       {¶9}    The standard of review applicable to a trial court’s decision to accept or

reject the magistrate’s decision is abuse of discretion. See In re Estate of Zeak, 10th

Dist. Franklin No. 20A-310, 2022-Ohio-951, ¶ 13, citing Lenoir v. Ohio Dept. of Rehab.

& Corr., 10th Dist. Franklin No. 19AP-94, 2020-Ohio-387, ¶ 10.              “An abuse of

discretion occurs when a court’s decision is unreasonable, arbitrary, or

unconscionable.” Id., citing Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450

N.E.2d 1140 (1983). “Questions of law are reviewed de novo on appeal.” Id., citing

Lenoir at ¶ 10.

       {¶10} This action was brought pursuant to R.C. Chapter 5721. Pursuant to

R.C. 5721.18, the county prosecuting attorney may institute foreclosure proceedings,

in the name of the county treasurer, to foreclose a lien of the state for delinquent taxes.

Under R.C. 5721.19, once the court orders that a parcel be sold and the sale is

confirmed, the proceeds of the sale are to be applied as follows:

       (1) The costs incurred in any proceeding filed against the parcel

       pursuant to R.C. 5721.18 of the Revised Code shall be paid first.

       (2) Following the payment required by division (D)(1) of this section,

       the part of the proceeds that is equal to five percent of the taxes and

       assessments due shall be deposited in equal shares into each of the

       delinquent tax and assessment collection funds created pursuant to

                                                5
                    OHIO FIRST DISTRICT COURT OF APPEALS



      section 321.261 of the Revised Code. If a county land reutilization

      corporation is operating in the county, the board of county

      commissions, by resolution, may provide that an additional amount, not

      to exceed five per cent of such taxes and assessments, shall be credited

      to the county land reutilization corporation fund created by section

      321.263 of the Revised Code to pay for the corporation’s expenses. If

      such a resolution is in effect, the percentage of such taxes and

      assessments so provided shall be credited to that fund.

      (3) Following the payment required by division (D)(2) of this section,

      the amount found due for taxes, assessments, charges, penalties, and

      interest shall be paid, including all taxes, assessments, charges,

      penalties, and interest payable subsequent to the delivery to the county

      prosecuting attorney of the delinquent land tax certificate or master list

      of delinquent tracts and prior to the transfer of the deed of the parcel to

      the purchaser following confirmation of sale. * * *.

R.C. 5721.19(D).

      {¶11} 5721.20 provides:

             Except in cases where the property is transferred without sale to

      a municipal corporation, township, county, community development

      organization, or county land reutilization corporation pursuant to the

      alternative redemption period procedures contained in section 323.78

      of the revised code, any residue of moneys from the sale or foreclosure

      of lands remaining to the owner on the order of distribution, and

      unclaimed by such owner within sixty days from its receipt, shall be paid

      into the county treasury and shall be charged separately to the county

                                              6
                     OHIO FIRST DISTRICT COURT OF APPEALS



       treasurer by the county auditor, in the name of the supposed owner. The

       treasurer shall retain such excess in the treasury for the proper owner

       of such lands upon which the foreclosure was had, and upon demand by

       such owner, within three years from the date of receipt, shall pay such

       excess to the owner. If the owner does not demand payment of the

       excess within three years, then the excess shall be forfeited to the

       delinquent tax and assessment collection fund created under section

       323.261 of the Revised Code, or in counties that have established a

       county land reutilization corporation fund under section 323.263 of the

       Revised Code, to the county land reutilization corporation fund.

       {¶12} Treasurer argues that that trial court erred in ordering that the excess

funds be given to Scott because Scott did not make a timely demand for payment under

R.C. 5721.20.   In doing so, Treasurer argues that the money should have been

automatically forfeited to the state, without further motion or notice, three years from

the date of receipt. We note that the anticipated subject of R.C. 5721.20 is not excess

proceeds left indefinitely with the clerk of courts. The statute anticipates that the

excess proceeds will be left to the owner on the order of distribution and then

transferred to the county treasury, in the name of the supposed owner, for the

remaining time period if no demand for payment is made by the owner within 60 days

of receipt. Had that happened here, the argument for automatic forfeiture might be

stronger because the money would already be in the hands of the county treasury.

However, because the funds remained with the clerk, automatic forfeiture could not

occur here. The clerk of courts acts under the direction of the court. See R.C. 2303.26.

Thus, to move the funds, a court order was required. Treasurer necessarily argues



                                               7
                      OHIO FIRST DISTRICT COURT OF APPEALS



that, despite the claimed noncompliance with the statute, the trial court was still

required to order forfeiture of the funds to the state under R.C. 5721.20.

       {¶13} We find that we need not answer this question. The trial court stated

that strict compliance with the statute was not necessary, but this has not been

challenged here on appeal. What the trial court ultimately determined, and what is

now, in essence, being challenged here on appeal, is that due process required notice

to Scott of the excess funds and Scott did not receive such notice. We limit our analysis

to this issue being challenged by Treasurer here on appeal as it applies to this case.

See App.R. 18(C); App.R. 12(A).

       {¶14} Treasurer first argues that, because R.C. 5721.20 does not expressly

require notice, the only notice to Scott that was required was notice of the foreclosure

action. However, Treasurer does not seem to dispute that Scott was entitled to the

excess funds prior to expiration of the three-year period following deposit of the excess

money with the clerk. Accordingly, with this in mind, we find that the property interest

in question here is no longer Scott’s interest in the parcel subject to the foreclosure but

is now Scott’s property interest in the remaining moneys that Treasurer seems to

concede that Scott was entitled to, had he made a timely demand.

       {¶15} Due process requires, at a minimum, that judicial deprivations of

property be preceded by notice and an opportunity to be heard appropriate to the case.

Cent. Trust Co., N.A. v. Jensen, 67 Ohio St.3d 140, 142, 616 N.E.2d 873 (1993), citing

Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 70 S.Ct. 652, 94 L.Ed. 865

(1950). Here, the trial court determined that due process required notice to Scott of

the excess funds to which he was entitled before the funds could be forfeited to the

state, and Scott did not receive such notice. Based on the specific facts of this case and



                                                8
                      OHIO FIRST DISTRICT COURT OF APPEALS



the arguments presented here on appeal, we agree with the trial court that due process

required notice to Scott of the excess funds.

        {¶16} To the extent that Treasurer appears to argue that the trial court erred

in finding that Scott did not receive such notice, we note that the record before us only

contains a partial transcript of the proceedings before the trial court. The sole

transcript in the record covers only the second proceeding before the trial court on

Scott’s objections, where local county officials testified on behalf of the treasurer as to

their process for holding excess funds remaining from judicial sales and where the trial

court provided the rationale for its decision.       Without transcripts of the other

proceedings, we cannot ascertain what evidence was put before the court regarding

notice. It is the appellant’s burden to provide the necessary transcripts for appellate

review. See App.R. 9; Knapp v. Edwards Laboratories, 61 Ohio St.2d 197, 400 N.E.2d

384 (1980). “When portions of the transcript necessary for resolution of assigned

errors are omitted from the record, the reviewing court has nothing to pass upon and

thus, as to those assigned errors, the court has no choice but to presume the validity

of the lower court’s proceedings, and affirm.” Knapp at 199. Thus, we must presume

the regularity of the prior proceeding before the trial court and affirm the trial court’s

determination that Scott did not receive notice as we have no way of knowing what

evidence was presented in that regard. Accordingly, Treasurer’s sole assignment of

error is overruled. We note again that our holding in this case is limited to the specific

facts and circumstances before us. We make no determination beyond that.



                                      Conclusion

        {¶17} Having overruled the sole assignment of error, we affirm the judgment

of the trial court.

                                                9
                    OHIO FIRST DISTRICT COURT OF APPEALS



                                                           Judgment affirmed.

MYERS, P.J., and CROUSE, J., concur.

Please note:

       The court has recorded its own entry this date.




                                             10